Per Curiam.

Counsel for respondent insist that the identity of the person unknown by plaintiff in the negligence action is subject to pretrial discovery in order that plaintiff may join as parties defendant all who may be legally responsible for the accident, and that the information is not privileged.
The information sought, having come into being only as a result of the accident and, pursuant to a custom of the transit system, having been turned over to its legal department, is privileged, and the petitioner was justified in refusing to answer. In re Hyde, 149 *106Ohio St., 407, 79 N. E. (2d), 224, paragraph one of the syllabus; In re Keough, 151 Ohio St., 307, 85 N. E, (2d), 550, paragraph two of the syllabus; In re Shoup, 154 Ohio St., 221, 94 N. E. (2d), 625.
Accordingly, the custody of petitioner is unlawful and he is, hereby, discharged therefrom.

Petitioner discharged from custody.

Weygandt, O. J., Middleton, Taet, Zimmerman, Stewart and Lamneck, JJ., concur.